DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 57, 59-67, 73-78, 80, and 87 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 9, 2022.
Applicant’s election without traverse of Group I in the reply filed on November 9, 2022 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 110.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the terms inlet vent conduit and outlet vent conduit are not used in the specification and as such it is not clear what features these correspond to in the drawings.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-13, 15, 19, 22, 31, 41, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 5,499,909) in view of Flaherty et al. (US 6,669,669 B2).
With regard to claim 1, Yamada et al. teach a medical pump system, comprising: a reservoir cartridge assembly (Fig. 1), comprising: a pump chamber assembly (Fig. 8 member 10) including: a pump chamber having an interior volume which is at least partially bounded by a pump housing (Fig. 8 volume 13 is at least partially bounded by the housing), an inlet port in fluid communication with the interior volume (Fig. 8 member 11), a resilient inlet membrane which is disposed adjacent the inlet port, which is spaced from the inlet port when in a relaxed state, and which is sufficiently distendable towards the inlet port to seal the inlet port in a compressed state (Fig. 8 21a, Col. 10 lines 7-65), an outlet port in fluid communication with the interior volume and with an outlet conduit (Fig. 8 port of 12 connected to conduit 12), a resilient outlet membrane which is disposed adjacent the outlet port, which is spaced from the outlet port when in a relaxed state, and which is sufficiently distendable towards the outlet port to seal the outlet port in a compressed state (Fig. 8 21e, Col. 10 lines 7-65), a displacement chamber disposed within the interior volume (Fig. 8 central portion of 13 generally in the area of 21b and 21c), a resilient displacement membrane which is disposed adjacent the displacement chamber, which forms at least a portion of a boundary of the displacement chamber, which is sufficiently inwardly distendable from a relaxed state to reduce the volume of the displacement chamber when in a compressed state, and which is sufficiently resilient to rebound and increase the volume of the displacement chamber when released from the compressed state (Fig. 8, 21b and 21c, Col. 10 lines 7-65), an actuator assembly (Fig. 8 housing 80 and housing around 97) that is configured to be operatively and releasably coupled to the reservoir cartridge assembly, comprising: a cam assembly including an inlet cam lobe which is operatively coupled to the resilient inlet membrane, an outlet cam lobe which is operatively coupled to the resilient outlet membrane, and a displacement cam lobe which is operatively coupled to the displacement membrane (Fig. 8 inlet cam 76a, outlet cam 76e, displacement cam 76 b/c), a motor operatively coupled to the cam assembly (Fig. 8 motor 97), and a controller operatively coupled to the motor (Fig. 4 member 100).  Yamada et al. teach the micro-pump may be useful for injecting small amounts of medicine (Col. 1 lines 25-30 but do not disclose a fluid reservoir/source connected to the inlet 11.  However, Flaherty et al. teach a medical pump for pulsing discrete volumes of fluid to a patient in which the fluid is provided from a reservoir which can be selected based on the desired therapeutic application and may be provided with the device or removable (abstract, Col. 7 lines 40-5, Figs. 2, 19, 21, reservoir 30, pump chamber 40/440).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a reservoir in Yamada et al. as in Flaherty et al. as Yamada et al. teach such a pump may be used to deliver medicine and Flaherty et al. teach a reservoir is an art effective means for providing fluid to be pumped and that reservoirs may be selected based on the desired therapy and can equivalently be integral or separable components.  Further, one of ordinary skill would understand that fluid must be provided to the inlet of Yamada et al. from a source.
With regard to claim 2, see rods 75a (inlet), 75e (outlet), and 75b/c (displacement).
With regard to claim 3, see Fig. 8 guide 50 with bores for the pushrods.
With regard to claims 4-6, vent port is taken as the port in the area of 22D, vent membrane 21d, vent cam, 76d, vent pushrod 75d, guide with bore 50 (Fig. 8).
With regard to claim 7, see Col. 6 lines 5-21, vent channels 32 are connected on either side of space 22d forming inlet and outlet vent conduits which connect to the vent port and reservoir via additional venting between the structures of 10, 30, 50, and 80 (Fig. 8).
With regard to claims 8 and 9, alternatively the membrane is taken as the portions of 60 which correspond to the recited portions of 21 (Fig. 8).  Additionally, under the original interpretation, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to integrally form the membranes 21 as a single continuous membrane since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  (Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
With regard to claims 10 and 15, see Fig. 8 shaft 96.
With regard to claims 11-13, see Fig. 8 Col. 7 line 10-Col. 8 line 39, Col. 10 lines 7-65, the membranes are actuated to pulse flow through the chamber, flow cannot access the outlet when the inlet is open to receive flow, and the inlet and outlet are not open to flow when flow is entering through the displacement area during expansion, when being compressed through the displacement area the outlet will open to deliver the flow.  Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cycle the cams as desired to achieve a particular flow pattern and flow rate as Yamamda et al. teach delivery conditions may be modified (Col. 10 lines 64-67) and the device would be capable of achieving such phases.
With regard to claim 19, the speed of the motor is set to achieve a desired flow rate, as such the angular velocity is limited to generate a maximum desired flow rate (Col. 10 lines 64-67).  Yamada et al. do not teach a specific flow rate.  However, Yamada et al. teach the conditions may be set to achieve a desired flow rate (Col. 10 lines 64-67).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to set the device to achieve a flow rate of .5 mL/s in Yamada et al. as Yamada et al. teach varying conditions to achieve a desired flow rate and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One of ordinary skill would eb able to set the controller to operate the motor to achieve the desired flow rate based on a desired therapy.
With regard to claim 22, Yamada et al. teach a device substantially as claimed.  Yamada et al. do not disclose a pressure sensor.  However, Flaherty et al. teach using a reservoir pressure sensor to transmit information to the processor to indicate flow parameters to control flow (Col. 7 lines 30-40, Col. 9 lines 24-40).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a pressure sensor with the fluid reservoir of Yamada et al. as Flaherty et al. teach this is beneficial for monitoring to ensure flow is properly controlled.
With regard to claim 31, the electrical control and motor (Col. 10 line 24) would necessarily require a power source which would necessarily require conductive conduits to transmit the electricity.
With regard to claim 41, Col. 10 line 25 discloses reduction gearing taken as the transmission.
With regard to claim 45, see Fig. 8 the unnumbered housing surrounding the motor and cam assembly.

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 5,499,909) and Flaherty et al. (US 6,669,669 B2) as applied to claim 1 above, and further in view of Greene et al. (US 2005/0214129 A1).
With regard to claim 29, Yamada et al. teach a device substantially as claimed.  Yamada et al. do not disclose a position sensor coupled to the motor.  However, Greene et al. teach a position sensor coupled to the motor which is used to calculate volume and adjust the pumping to compensate for variations (Fig. 1, abstract, [0035], [0048]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a position sensor in Yamada et al. as Greene et al. teach it is beneficial for adjusting pumping if needed to maintain the proper dose delivery.

Claim(s) 46 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 5,499,909) and Flaherty et al. (US 6,669,669 B2) as applied to claim 45 above, and further in view of Kullas et al. (US 6,077,246).
With regard to claims 46 and 47, Yamada et al. shows the actuator chassis and reservoir assembly are connected but do not disclose a latch and spring.  However, Kullas et al. teach connecting a pump cartridge to an actuator using a latch spring and a latch post (Fig. 5 latch post 60, latch spring 62, 39, and 65, Col. 6 lines 1-5).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a latch spring and latch post in Yamada et al. as Kullas et al. teach this is effective for securing two pump housing components together and would yield the same predictable result.  The post and spring could equivalently be placed on either the cartridge assembly or actuator chassis since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  The latch spring would be capable of being permanently disabled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783